Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 03, 2021

The Court of Appeals hereby passes the following order:

A22D0134. DEANDRE ARNOLD v. MELISSA BROOKS et al.

      Acting pro se, Deandre Arnold filed a Poverty Affidavit alleging pauper status
and a civil action against Melissa Brooks, in her individual and official capacity as
City Clerk for the City of Hampton, and others in October 2020, alleging violations
of the Georgia Open Records Act. A hearing was scheduled, but before it could occur,
Arnold filed a motion to recuse/disqualify the trial judge assigned to the case,
alleging the judge was biased. The trial court denied the motion, and Arnold filed this
application for discretionary appeal. We, however, lack jurisdiction.
      The trial court’s order appears to be an interlocutory ruling. Thus, pretermitting
whether an application for discretionary review was required, Arnold was required
to follow the interlocutory appeal procedures set forth in OCGA § 5-6-34 (b) to
appeal this order. See Bailey v. Bailey, 266 Ga. 832, 832- 833 (471 SE2d 213) (1996);
Murphy v. Murphy, 322 Ga. App. 829, 830 (747 SE2d 21) (2013) (appeal from an
interlocutory order denying a motion to recuse requires an application for
interlocutory review). Pursuant to OCGA § 5-6-34 (b), an applicant for interlocutory
appeal must obtain a certificate of immediate review from the trial court within ten
days of entry of the order to be appealed and file an application for interlocutory
appeal in this Court within ten days of entry of the certificate. In light of Arnold’s
failure to comply with the interlocutory appeal procedure, we are without jurisdiction
to consider this application, which is hereby DISMISSED. See Bailey, 266 Ga. at
833.
                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     12/03/2021
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.